Title: To Thomas Jefferson from the Senators and Representatives of Georgia, 25 April 1792
From: Georgia Congressman
To: Jefferson, Thomas


          
            Sir
            April 25th. 1792
          
          In answer to your note of the 16th inst. we must say that we know of no instance of a recovery in the State of Georgia by a British creditor against his debtor: we say with equal truth, that we know no instance of any judgment against such recovery since the ratification of the treaty of peace as the creditors instead of resorting to the law, have settled, or are in a course of settling in an amicable way with their debtors: and we are still further able to assure you that the federal court is as open and unobstructed to British creditors in Georgia as in any other of the United States.—With great respect we are Sir, your obedient humble servts.
          
            W. FewJ. GunnAbr. BaldwinFrans: Willis
          
        